Title: To George Washington from William Moore, 22 February 1782
From: Moore, William
To: Washington, George


                  
                     Sir,
                     In Council Philada Feby 22. 1782
                  
                  Your Excellency’s letter of the 21st of the present month has been read in Council and laid before the General Assembly for their consideration.  I have the honor to be with the greatest regard Your Excellencys Most obedient servant
                  
                     Wm Moore
                     President
                  
               